Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that valves and blocks are distinctly different pieces of equipment and are not interchangeable, the Examiner understands however it is important to note the context or moment in which the valve is being viewed. Though a valve may have the ability to close where a block does not, a valve that is open is effectively functioning as a block.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Christopherson et al (US 2017/0138144) in view of Guidry (US 2013/0175039).
Christopherson et al (US 2017/0138144) discloses:

a first zipper module (40) having a lower block (46) with a first opening configured to receive the fracturing fluid; 
an upper block (120) with a second opening configured to dispel the fracturing fluid, the upper block being independently rotatable at a swivel connection around the vertical axis; 
an internal flow path between the upper block and the lower block; and 
a first fluid conduit (Figure 13) between the first zipper module and the first fracturing tree, the first fluid conduit comprising at least one pipe (138, 132), wherein the at least one pipe defines a first straight flow path between the first zipper module and the first fracturing tree (20).  
Christopherson fails to specify wherein the lower block being independently rotatable at a swivel assembly around a vertical axis relative to the lower block.
Guidry (US 2013/0175039) teaches wherein multiple elements (as blocks 172 have respective swivels 176) connected in series on a fracturing system may be independently rotatable at respective swivel assemblies. (Paragraph [0044], Figure 11).
Therefore it would have been obvious for one of ordinary skill in the art to modify Christopherson et al as taught by Guidry to obtain the invention as specified in the claim for the expected benefit of providing further adjustability to the fracturing system.
2. The system of claim 1, wherein the first fracturing tree (20) comprises a third opening (at 52) coupled to the first fluid conduit (138, 132) and an adjustable-length pipe configured to vertically adjust the third opening between different heights to vertically align the third opening with the second opening of the first zipper module (the tree and thus block 52 may be moved up or down accordingly as can be understood by one of ordinary skill in the art).  
3. The system of claim 1, further comprising an adjustable skid (24) supporting the first zipper module, the adjustable skid being vertically movable to raise and lower the first zipper module (skids are movable by definition and as such may be transported or adjusted as desired).  
9. The system of 1, wherein the at least one pipe is a fixed-length pipe.  (At a moment in time, the flow path is a fixed length.)
10. The system of claim 1, further comprising: 

a second fracturing tree (20); 
a second fluid conduit (Figure 11, fluid conduit 42) configured to supply the fracturing fluid from the first zipper module to the second zipper module; and 
a third fluid conduit (second 118 between second zipper and second tree) between the second zipper module and the second fracturing tree, the third fluid conduit comprising at least one pipe connected to the second zipper module, wherein the third fluid conduit defines a second straight flow path between the second zipper module and the second fracturing tree (Figure 11).  
11. The system of claim 10, further comprising: 
a third zipper module; 
a third fracturing tree; 
a fourth fluid conduit configured to supply the fracturing fluid from the second zipper module to the third zipper module; and 
a fifth fluid conduit between the third zipper module and the third fracturing tree, the fifth fluid conduit comprising at least one pipe connected to the third zipper module, wherein the fifth fluid conduit defines a third straight flow path between the third zipper module and the third fracturing tree.  (Paragraph [0024] - Christopherson discloses wherein the zipper module 40 may be connected to adjacent zipper modules and further to adjacent trees therethrough, understood to be in similar fashion to those illustrated in Figure 11.)
12. Christopherson discloses the system of claim 10, however fails to specify separate skids for each zipper module, but rather shows a single skid for supporting both simultaneously. 
It has been commonly held that the mere duplication of parts is within the level of ordinary skill in the art. 
The Examiner takes Official Notice that providing each zipper module with a stand-alone skid is well within the level of ordinary skill in the art. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the system of claim 10 further comprising: 

a second adjustable skid supporting the second zipper module, the second adjustable skid being vertically movable (by external forces) to raise and lower the second zipper module for the expected benefit of providing the system with greater modularity with regards to relative height of the zipper modules with relation to the trees.
17. Christopherson discloses a system for supplying fracturing fluid to a wellhead through a zipper module (40) comprising a first upper block (120) with a first opening and at least one lower block (46) with an opening for directing the fracturing fluid, the system comprising: 
a fracturing tree (20) defining a vertical fluid flow path to the wellhead (Figure 11), the fracturing tree comprising a first upper block (above 122) with a first opening positioned above a second upper block (122) with a second opening that is rotatable into alignment with the first opening in the first upper block (120) of the zipper module; and 
a fluid conduit (124) coupled to the second upper block of the fracturing tree (122) and the first upper block (120) of the zipper module, the first fluid conduit comprising at least one pipe, wherein the fluid conduit defines a single straight-line fluid flow path between the zipper module and the fracturing tree (Figure 11 illustrates such a flow path); and 
wherein the first upper block (120) of the zipper module is rotatable around a vertical axis of the zipper module at a first swivel assembly (with clamp 128).  
Christopherson fails to specify wherein the lower block being independently rotatable at a swivel assembly around a vertical axis relative to the lower block.
Guidry (US 2013/0175039) teaches wherein multiple elements (as blocks 172 have respective swivels 176) connected in series on a fracturing system may be independently rotatable at respective swivel assemblies. (Paragraph [0044], Figure 11).
Therefore it would have been obvious for one of ordinary skill in the art to modify Christopherson et al as taught by Guidry to obtain the invention as specified in the claim for the expected benefit of providing further adjustability to the fracturing system.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson and Guidry ‘039 in view of Guidry et al (US 8,944,159).

Guidry et al (US 8,944,159), however teaches an adjustable skid wherein the adjustable skid comprises one or more jacks (Column 6, Line 62 to Column 7, Line 5) configured to vertically move the first zipper module. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a jack mechanism associated with the skid of Christopherson as taught by Guidry for the expected benefit of providing independent adjustability of the skid without external machinery. 
5. Christopherson discloses the system of claim 3, however fails to specify particulars about the skid.
Guidry teaches further comprising a transport skid having a plurality of lifting pegs positioned at various corners (Figure 4).
Furthermore, the concept of stacking repetitive skids to aid in adjusting position of the elements thereon is considered to be within routine skill in the art, as it is merely a duplication of parts.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a transport skid supporting the adjustable skid, the transport skid comprising a plurality of lifting pegs positioned at various corners as taught by Guidry for the expected benefit of more aptly being able to adjust the positioning of the system supported thereon.
Allowable Subject Matter
Claims 13-16 are allowed over the prior art of record.
Claims 6-8, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679